Citation Nr: 1435272	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a continued total disability rating for a pontine hemorrhage for a small cavernous hemangioma, after November 1, 2007.

2.  Entitlement to a compensable initial rating for diplopia.

3.  Entitlement to an initial rating higher than 20 percent for temporomandibular joint (TMJ) dysfunction.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to a disability rating higher than 10 percent from January 13, 2008, for residuals of a pontine hemorrhage from a small cavernous hemangioma.

7.  Entitlement to service connection for hiatal hernia.

8.  Entitlement to service connection for right knee disorder.

9.  Entitlement to service connection for left leg disorder.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION


The Veteran served on active duty from July 1981 to October 1984, from January 1997 to October 1997, and from December 2003 to March 2005, with additional service in the reserves.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2008 rating decisions of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  The October 2007 rating decision granted service connection for a pontine hemorrhage from a small cavernous hemangioma and diplopia.  The Veteran appealed the initial ratings assigned.  The June 2008 rating decision granted service connection for TMJ dysfunction and denied service connection for hiatal hernia, right knee condition, tinnitus, hearing loss, high blood pressure, and a left leg condition. 

In his April 2008 statement, the Veteran requested a hearing.  In a December 2008 statement, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704.

In December 2010, the Board remanded this case for further development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has raised this issue of unemployability.  As such, this issue is reflected on the title page.

As the decision below extends the total disability rating for a pontine hemorrhage for a small cavernous hemangioma, to January 13, 2008, the associated increased rating claim is now more properly captioned as a claim for a rating higher than 10 percent from that date based on residuals.  This change is reflected on the title page.

The issues of a disability rating higher than 10 percent from January 13, 2008, for residuals of a pontine hemorrhage from a small cavernous hemangioma; service connection for hiatal hernia, right knee disorder, left leg disorder, and hypertension; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The effective date for the assignment of a total rating for a pontine hemorrhage for a small cavernous hemangioma was July 13, 2007.  Six months from this date is January 13, 2008.

2.  Throughout the appeals period, the Veteran is shown to have central diplopia.

3.  The Veteran's TMJ dysfunction results in limitation of lateral excursion and limitation of inter-incisal motion to no less than 27 mm.

4.  The Veteran's tinnitus likely began in service.

5.  The Veteran does not have current hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a total rating for a pontine hemorrhage for a small cavernous hemangioma from July 13, 2007, to January 13, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8007 (2013).

2.  The criteria for a 30 percent, but not more, rating for diplopia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2013); 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6090 (2008).

3.  The criteria for a rating in excess of 20 percent for TMJ have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.150, Diagnostic Code (DC) 9905 (2013).

4.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  A hearing loss disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's pontine hemorrhage, TMJ, and diplopia claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to these issues.

With regard to the service connection claims, the Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See October 2007 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2010 remand, VA obtained Social Security Administration (SSA) records and translated the Spanish documents in the claims folder in to English and readjudicated the claim.  Thus VA has complied with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Continuation of Total Rating for Pontine Hemorrhage

The Veteran was originally service connected for pontine hemorrhage from a small cavernous hemangioma in an October 2007 rating decision.  At that time, this disability was rated as 100 percent, effective July 13, 2007, and 10 percent, effective November 1, 2007.  The Veteran appealed that rating decision.

As the present appeal stems from an initial rating assignment, the Board must consider the entire period involved, and consider staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007)(allowing for the assignment of staged ratings when the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's pontine hemorrhage is currently rated under Diagnostic Code 8007 for an embolism of the vessels of the brain.  This diagnostic code prescribes a 100 percent rating for six months, followed by a rating based on residuals with a minimum rating of 10 percent.  38 C.F.R. § 4.124a, DC 8007.

In this case, the Veteran's disability was not rated as 100 percent for six months as instructed by DC 8007.  Instead, the Veteran was awarded a 100 percent rating from July 13, 2007, to October 31, 2007, which is three and a half months.  There is no ambiguity in the applicable diagnostic code.  The October 2007 rating decision itself notes the Veteran's entitlement to six months at 100 percent, but states that those six months begin tolling at the date of the event, thus reducing the schedular six months by the period after the this incident until the Veteran's claim was received.  While this "date of event" rationale is logical, it is not part of the diagnostic code.  Instead, the six month grant of a total (100 percent) rating is stated without reference to a specific start date and so the Board interprets this as awarding the Veteran six months for a total rating from the effective date of that rating.  To the extent that this 100 percent rating should have been awarded for a six month period, from July 13, 2007, to January 13, 2008, the appeal is granted.

Initial Rating - Diplopia

The Veteran was originally service connected for diplopia in an October 2007 rating decision.  At that time, this disability was rated as noncompensable (0 percent), effective July 13, 2007.

As the Veteran filed this claim before the December 2008 changes in the diagnostic codes, he is evaluated under the old regulations.

Under these regulations, diplopia which was only occasional or was correctable was not a disability.  38 C.F.R. § 4.77 (2008).  Otherwise, diplopia is rated under Diagnostic Code 6090.  38 C.F.R. § 4.84a (2007).  Under this diagnostic code, ratings are based on the degree of diplopia and the equivalent visual acuity.  38 C.F.R. § 4.84a, DC 6090 (2007).  The ratings are applicable to only one eye.  38 C.F.R. § 4.84a, DC 6090, Note 2 (2007).

Diplopia is measured using the Goldmann Perimeter Chart.  38 C.F.R. § 4.77 (Figure 2)(2008).  The chart identifies four major quadrants (upward, downward, and two lateral), plus a central field (20 degrees or less).  If diplopia exists within the central 20 degrees of vision, the equivalent visual acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is the equivalent of visual acuity of 15/200 when down, 20/100 when lateral, and 20/70 when up.  Diplopia from 31 degrees to 40 degrees is the equivalent of 20/200 visual acuity when down, 20/70 when lateral, and 20/40 when up.  38 C.F.R. § 4.84a, DC 6090 (2008).

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  38 C.F.R. § 4.84a, DC 6090 (2008).  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  Id.  If the diplopia is central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  Id.  The rating is applied to the poorer eye and combined with the visual acuity of the better eye to arrive at a rating provided in 38 C.F.R. § 4.84a, Table V (2008).

Throughout the appeals period, the Veteran is noted to have diplopia that was only partially correctable.  See generally, VA examinations.  The January 2009 VA examination fount that, without prisms, the Veteran's diplopia was in the central 25-30 degrees of vision.  With prisms, it was in the central 30-40 degrees of vision.

The Goldmann's chart associated with the July 2009 VA eye examination shows that the Veteran had diplopia that extended into the central 20 degrees of vision.  

Based on the above, particularly the Goldmann's charts that indicate double vision throughout the Veteran's central field of vision, the Board finds that he diplopia is equivalent to visual acuity of 5/200 in one eye.  See 38 C.F.R. § 4.84a, DC 6090.  As the Veteran does not have any other service connected visual impairment, the other eye is treated as being 20/40.  See 73 Fed. Reg. 66544 (Nov. 10, 2008)(noting that the change in 38 C.F.R. § 4.75(c) was intended to codify the longstanding VA practice of treating a non-service connected eye as 20/40).  The combination of one eye with 5/200 equivalent visual acuity and 20/40 is a 30 percent rating.  38 C.F.R. § 4.84a, DC 6074 (2008).  As diplopia can only be attributed to one eye and the Veteran does not have any other service connected eye disability, this is the highest rating available under the applicable diagnostic code.  Indeed, the Veteran's corrected central visual acuity has been consistently shown to be better than 20/40.  Thus, a rating of 30 percent, but no more, for diplopia is warranted.  See 38 C.F.R. § 4.7.

Initial Rating - Temporomandibular Joint (TMJ) Dysfunction

The Veteran was originally service connected for TMJ in a June 2008 rating decision.  At that time, this disability was rated 10 percent, effective October 23, 2007.  The Veteran appealed this initial rating.  In an April 2009 rating decision, this rating was increased to 20 percent, effective October 23, 2007.

The Veteran's TMJ is rated under 38 C.F.R. § 4.150, DC 9905 (addressing limited articulation of the TMJ).  Under Diagnostic Code 9905, a 20 percent disability evaluation is warranted when temporomandibular articulation has limited motion between 21 to 30 millimeters (mm).  38 C.F.R. § 4.150.  A 30 percent rating is warranted for limitation of temporomandibular articulation between 11 to 20 millimeters (mm).  38 C.F.R. § 4.150, DC 9905.  A 40 percent rating is warranted for limitation of temporomandibular articulation between 0 to 10 millimeters (mm).  Id.  While a 10 percent rating is warranted for limitation of lateral excursion from 0 to 4mm, this rating shall not be combined with ratings for limitation of intercisal movement and, therefore cannot aid the Veteran in obtaining a higher rating in this case.  See 38 C.F.R. § 4.150, DC 9905, Note.

Throughout the appeals period, the Veteran has reported jaw pain, particularly when or immediately after eating, and bilateral crepitus or cracking.

In September 2008, the Veteran underwent a VA examination in conjunction with this claim.  The examiner found reduction of the opening of mouth to 27 mm with left deviation, limitation of left excursion to 4mm, limitation of right excursion to 5mm, and lateral movements of the jaw and severe crepitus on both sides.

The Veteran underwent another VA examination in January 2009.  At that time, the Veteran reported tired, heavy mandible with pain on the posterior aspect of the ramus on both TMJ sides.  A click and double pop were heard on the left side and a single pop on the right.  There was slight limitation of jaw movements especially when opening his mouth and pain on both TMJ sides.  Maximum opening was found to be 39mm.  Maximum excursion was 7mm bilaterally.  There was no bone loss.

Based on the above, there is no basis for a higher rating than the existing 20 percent.  As shown above, the Veteran's inter-incisal motion is limited to no less than 27 mm, which is consistent with the current 20 percent rating.  See 38 C.F.R. § 4.150, DC 9905.  There is no indication that the Veteran's TMJ pain results in additional limitation of function.  To warrant the next higher rating of 30 percent, the Veteran's inter-incisal motion must be limited to no more than 20 mm.  See id.  This is not shown in the record.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating higher than the current 20 percent.  See 38 C.F.R. § 4.7.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as the combination of diplopia with another service connected eye disability and additional limitation of motion of the TMJ, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders, which include diplopia of central vision and limitation of articulation of the TMJ.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Service Connection - Tinnitus

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 , 581 F.3d 1313 (Fed. Cir. 2009).

The symptoms of tinnitus are capable of lay observation.  Therefore, the Veteran's lay statements and testimony are sufficient to meet the current disability requirement.

Regarding in-service incurrence, the service treatment records do not contain a diagnosis of, or treatment for, hearing loss, nor are manifestations of hearing loss otherwise shown in service.  However, the Veteran has reported military noise exposure due to exposure to field artillery and cannon fire in 1982.  His DD-214 shows a military occupational specialty (MOS) of cannon crewman during that period of service, which is consistent with the Veteran's reports.  Thus, in-service noise exposure is conceded.

The Veteran reports he first noticing ringing in his ears in 1982.  He further testified that his problems with tinnitus had continued since his service up to the present.  In addition to being competent to provide lay evidence regarding his current tinnitus, the Veteran is also competent to provide lay evidence concerning the onset and continuity of these symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to provide lay evidence of current tinnitus, an in-service onset of tinnitus, and continuing tinnitus since service.  Furthermore, the Board finds his lay evidence to that effect to be credible.  Accordingly, service connection for tinnitus is granted.

Service Connection - Hearing Loss

The Veteran claims service connection for hearing loss due to in-service noise exposure.  As noted above in reference to the Veteran's tinnitus claim, the Board concedes this type of noise exposure in service is consistent with the circumstances of the Veteran's service and military occupational specialty.

In this case, however, the record does not show hearing loss sufficient to qualify as a disability for VA purposes.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  There is no medical or lay evidence of a bilateral hearing loss disability.  The July 2009 VA ear examination found excellent speech recognition in both ears, normal hearing in the right ear and normal hearing with sensorineural notch at 2000 hertz in the left ear.  The Veteran's lay statements regarding his hearing focus on his tinnitus.  Thus, there is no indication in the record that the Veteran has met the requirements of 38 C.F.R. § 3.385 .

In the absence of evidence that the Veteran currently has hearing loss disability, as defined by VA regulations, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)). Consequently, service connection for hearing loss is not warranted.


ORDER

An extension of the initial total rating through January 13, 2008, for a pontine hemorrhage from a small cavernous hemangioma is granted.

An initial 30 percent rating for diplopia is granted.

An initial rating higher than 20 percent for TMJ dysfunction is denied.

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.


REMAND

Initial Rating - Pontine Hemorrhage from a Small Cavernous Hemangioma

As noted above, the Veteran is awarded a total rating for this disability for the first six months, the expiration of this six month period, this disability is to be rated on its residuals.  The diagnostic code specifically references impairment of motor, sensory, or mental function, particularly psychotic manifestations, speech disturbances, impairment of vision, disturbances of gait, tremors, and visceral manifestations.  38 C.F.R. § 4.124a.  The Veteran is currently in receipt of separate ratings for his symptoms of depression, mild supranuclear facial paresis, and right mild supranuclear facial paresis.  Additionally, to the extent that the Veteran has a compensable visual impairment, he is separately rated for diplopia.

It is unclear whether these separate ratings encapsulate the entirety of the Veteran's residuals.  The Veteran has also reported dysphagia (difficulty swallowing), memory changes, and dizziness.  The July 2009 examination noted sensory deficiencies throughout his left side, but did not specify the nerves involved.  Additionally, the Veteran has submitted several statements from private physicians noting that he cannot work due to this condition.  An October 2007 VA treatment record, however, noted that neurologic recovery was expected with time.  As such, a new examination that addresses all of the nerves affected by this disability and the current severity of these symptoms is necessary.

Service Connection - Hiatal Hernia, Right Knee, Left Leg, Hypertension

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has been diagnosed with hiatal hernia, right knee medial meniscus tear, and arterial hypertension.  Additionally, he has complained of persistent pain and spasm in his left hamstring.  He has provided lay evidence of in-service heartburn and high blood pressure, and his service treatment record shows in service complaints of right knee and left leg pain.  This evidence is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

The issue of TDIU is inextricably intertwined with the above issues as a positive decision on any of the above service connection claim could have a significant impact upon his TDIU claim in that a finding of unemployability based in whole or in part on a newly service connected disability would provide an additional avenue for an allowance.  As such, it must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurologic examination to determine his current residuals of pontine hemorrhage from a small cavernous hemangioma and their severity.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should address the following:

a.  Identify the Veteran's current residuals of pontine hemorrhage from a small cavernous hemangioma with reference to the particular nerve(s) affected. 

b.  Comment on the impact, if any, of these residuals on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

If additional symptoms are identified that are outside the scope of a neurologic examination, those symptoms should be identified and an appropriate examination or examinations should be performed to account for these symptoms.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current digestive disorder, to include hiatal hernia found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should address the following questions:

a.  Does the Veteran have a digestive disorder, to include hiatal hernia?

b.  Is it at least as likely as not (50 percent probability or more) that any such current digestive disorder had its onset in service or is otherwise the result of a disease or injury in service?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disorder found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should address the following questions: 

a.  Does the Veteran currently have a right knee disorder?

b.  Is it at least as likely as not (50 percent probability or more) that any such current right knee disorder had its onset in service or is otherwise the result of a disease or injury in service?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left leg disorder found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should address the following questions: 

a.  Does the Veteran currently have a left leg disorder?

b.  Is it at least as likely as not (50 percent probability or more) that any such current left leg disorder had its onset in service or is otherwise the result of a disease or injury in service?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology the Veteran's hypertension.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension onset in service, had its onset with one year of the Veteran's separation from active duty service, or is otherwise the result of a disease or injury in service?

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  Thereafter, review the claims file and readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


